DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Boerger” (US 2015/0168154) in view of “Simcik” (US 2017/0010099).
For claims 1 and 11, Boerger discloses An elevator system (see Systems in Fig. 3A) comprising a controller (see 320B Building Server, Fig. 3B) configured for: 
receiving a communication from the mobile device for a passenger, the communication including first data (The obtaining (501A) step can be performed, for example, by an on-site mobile device executing one or more application modules, including the building guide module (319), which can be configured to perform the step. The device-user position (500B) can be obtained (501A) responsive to one or more wireless signals (500A) having position information, such as one or more GPS signals, telecommunication RF (radio frequency) signals, WAN (wide area network) RF signals, RFID (radio frequency identification) signals, optical signals, or acoustic signals; see Boerger par. 0098 and Fig. 5), wherein the first data is position data obtained by the mobile device executing a multilateration (MLAT) process with one or more proximately located telecommunication devices (The wireless positioning module (353) may be configured to accurately determine the position of the device responsive to the wireless signals, which may be implemented according to any of several known techniques, such as triangulation, trilateration, or multilateration (hyperbolic positioning); see Boerger par. 0084), 
rendering a first determination, from the first data, that the mobile device is proximate a first distance from a first lobby within a building (The device-user position (1000E) can be obtained (1002) responsive to one or more wireless signals (1000D) having position information, such as one or more GPS signals, telecommunication RF signals, WAN RF signals, RFID signals, optical signals, or acoustic signals. Position information can be communicated by the wireless signal (e.g., the signal has encoded information relating to the identity or the position of the base station and the base station's location). Obtaining (1002) the device-user position (1000E) can also include calculating (1002A) the device-user position (1 000E) from one or more properties of the wireless signals (1000D), as received (e.g., time difference of arrival, time-of-flight, angle of arrival, etc.)… The updated service-specific navigation interface (1000B) can provide, for example, an updated the map or an updated route responsive to the changed device-user position (1000E), for example, if it is determined (1005) that the changed device-user position (l000E) is not at or near the service-provider location (106) responsive to a nearness parameter (1000C); see Boerger par. 0126-0127), 
rendering a second determination, from the first determination, that the passenger will arrive at the lobby proximate a first time (generating and displaying (1003) an arrival notification responsive to the determination (1005) that the device-user position (1000E) is at or near the service provider location (106) as described above. The arrival notification can be generated and displayed as described with respect to FIG. 2F, thereby alerting the mobile-device user that he has arrived at the service-provider location and that the navigation has been successfully completed; see Boerger par. 0128), and 
Boerger does not explicitly disclose transmitting a communication to an elevator instructing the elevator to arrive at the lobby proximate the first time to provide elevator service to the passenger. Simcik discloses transmitting a communication to an elevator instructing the elevator to arrive at the lobby proximate the first time to provide elevator service to the passenger (the application 48 may communicate the service request through the communication device 66 thence to the control system 32, such as one or more elevator controllers (step 208; FIG. 2). The service request may be specifically tailored for the user as the application 48 may utilizes the transmissions from the wayfinder system 30 to determine the user's walking speed and distance to the predetermined destination. That is, the transmissions from the wayfinder system 30 may be used by the application 48 to time the service request such that an elevator car is awaiting the user upon arrival to the elevator bank. Alternatively, or in addition, fundamental distance information can be communicated to the to the control system 32 by the application 48; see Simcik par. 0049-0051 and Fig. 2 and 3). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Simcik's arrangement in Boerger's invention to dispatch a resource to fulfill the service request, potentially based on one or more considerations, such as power consumption/efficiency, quality of service, etc. (see Simcik par. 0040).
For claims 2 and 12, Boerger does not explicitly disclose The system of claim 1, wherein prior to receiving the communication from the mobile device, the controller is configured for: receiving a communication from the mobile device requesting elevator service at the lobby, and transmitting a communication to the mobile device requesting the mobile device to return the first data. Simcik discloses The system of claim 1, wherein prior to receiving the communication from the mobile device, the controller is configured for: receiving a communication from the mobile device requesting elevator service at the lobby (The passenger conveyance system 20 can alternatively or additionally communicate with a mobile device 38 e.g., a smartphone, that operate as a temporary kiosk to notify the control system 32 of a passenger service request such as that to request elevator service; see Simcik par. 0034), and transmitting a communication to the mobile device requesting the mobile device to return the first data (the request for service may specify a type of service requested, at any level of detail or abstraction. For example, a first request for service may specify that elevator service is requested, a second request for service may specify one or more of a departure floor or landing and/or a destination floor or landing, and a third request for service may specify that elevator service is desired to accommodate a heavy load ( e.g., freight or cargo) with a number of other users or passengers in an amount less than a threshold...In response to a validated service request, the service request may be transmitted from the servers 64 to the control system 32. The service request may be routed through a communication device 66, such as a gateway; see Simcik par. 0038-0040). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Simcik's arrangement in Boerger's invention to dispatch a resource to fulfill the service request, potentially based on one or more considerations, such as power consumption/efficiency, quality of service, etc. (see Simcik par. 0040).
For claims 3 and 13, Boerger discloses The system of claim 1, wherein the controller is configured for transmitting a communication to the mobile device, instructing the mobile device to visually and/or audibly inform the passenger that the elevator is arriving at the lobby proximate the first time to provide the first passenger with elevator service (FIG. 7 further depicts embodiments of computer implemented methods including the steps of flagging (707) the arrival in the desired service data, for example, so that the service-provider can be made aware of the arrival (e.g., either for an instant notification of for records-keeping purposes). Flagging the arrival (707) can include, for example, updating the desired service data with any of the information relating to the arrival notification, for example, such as the arrival time or the arrival location; see Boerger par. 0128 and Fig. 7; The display (315A) can comprise appropriate circuitry for driving the display (315A) to present graphical and other visual information to a user; see Boerger par. 0135; Computing device (310B) may also communicate audibly using one or more audio device (316G), such as a speaker or a microphone; see Boerger par. 0138).
Claims 4-8, 10, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boerger and Simcik, and further in view of Edge et al. (US 2015/0133173, hereinafter “Edge”).
For claims 4 and 14, the combination of Boerger and Simcik does not explicitly disclose The system of claim 3, wherein the mobile device executes the MLAT process by executing Wi-Fi RTT (Round-Trip-Time) protocols with the one or more proximately located telecommunication devices. Edge discloses The system of claim 3, wherein the mobile device executes the MLAT process by executing Wi-Fi RTT (Round-Trip-Time) protocols with the one or more proximately located telecommunication devices (To obtain a position fix, a mobile device may, for example, measure signals transmitted by one or more terrestrial wireless access points as was indicated earlier. Measurements may include measurements of RSSI, RTT, S/N and/or TOA and the transmitting APs may be identified from a MAC address, cell ID or some other identifier that are included in signals that are acquired and/or measured. Determination of a location estimate for a mobile device from the measurements may be performed at the mobile device or at a location server based on use of trilateration, multilateration, pattern matching and other similar techniques; see Edge par. 0024). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Edge's arrangement in Boerger's invention to utilize a reference signal to facilitate or support indoor positioning for use in or with mobile communication devices (see Edge par. 0003).
For claims 5 and 15, the combination of Boerger and Simcik does not explicitly disclose . The system of claim 4, wherein the one or more proximately located telecommunication devices are one or more Wi-Fi access points. Edge discloses The system of claim 4, wherein the one or more proximately located telecommunication devices are one or more Wi-Fi access points (FIG. 4 illustrates a process for determining the location of a mobile device by measurement of directional beams transmitted from one or more wireless transmitters according to some of the examples described earlier herein. The process 40 describes the contributions to locating the mobile device that may be provided by the mobile device, one or more wireless transmitters and a server. Process 40 includes a mobile device 42 that may correspond to mobile device 102 in FIG. 1, mobile device 202 in FIG. 2 or mobile device 308 in FIG. 3. …Process 40 further includes a server 48 that may correspond to any of servers 116,118 or 120 in FIG.1 or any of servers 214, 216 or 218 in FIG. 2. Furthermore, server 48 may be a SUPL SLP (e.g. H-SLP or D-SLP) or a 3GPP Enhanced Serving Mobile Location Center (E-SMLC); and each of wireless transmitters 44 and 46 may be a WiFi AP, BluetoothAP or LTE femtocell; see Edge par. 0063). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Edge's arrangement in Boerger's invention to utilize a reference signal to facilitate or support indoor positioning for use in or with mobile communication devices (see Edge par. 0003).
For claims 6 and 16, the combination of Boerger and Simcik does not explicitly disclose The system of claim 5, wherein the one or more Wi-Fi access points are at least three Wi-Fi access points. Edge discloses The system of claim 5, wherein the one or more Wi-Fi access points are at least three Wi-Fi access points (a mobile communication device located indoors may obtain a position fix by acquiring and measuring wireless signals from three or more terrestrial wireless transmitters associated with a wireless local area network (WLAN), such as WiFi or Bluetooth access points; see Edge par. 0006). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Edge's arrangement in Boerger's invention to utilize a reference signal to facilitate or support indoor positioning for use in or with mobile communication devices (see Edge par. 0003).
For claims 7 and 17, the combination of Boerger and Simcik does not explicitly disclose The system of claim 6, wherein the at least three Wi-Fi access points are located within the building. Edge discloses The system of claim 6, wherein the at least three Wi-Fi access points are located within the building (Wireless transmitters 204, 206, and 208 may all be the same type of device or represent different types of devices, such as WiFi access points, Bluetooth access points, radio beacons, base stations, femtocells, GNSS pseudolites, etc. Although not shown, operating environment 200 may be defined, for example, by a particular indoor or like area ( e.g., a shopping mall, office space, etc.) comprising a number of entryways, hallways, cubicles, walls, dividers, staircases, doors, rooms, elevators, or the like; see Edge par. 0045). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Edge's arrangement in Boerger's invention to utilize a reference signal to facilitate or support indoor positioning for use in or with mobile communication devices (see Edge par. 0003).
For claims 8 and 18, the combination of Boerger and Simcik does not explicitly disclose The system of claim 7, wherein the at least three Wi-Fi access points communicate over a common Wi-Fi network. Edge discloses The system of claim 7, wherein the at least three Wi-Fi access points communicate over a common Wi-Fi network (wireless transmitters 204, 206, and 208 may be operatively arranged within operating environment 200 and may each a comprise (i) an IEEE 802.11 standard WiFi access point, (ii) a Bluetooth access point, or (iii) a femtocell, home base station or small cell supporting wireless transmission according to the LTE family of specifications produced by 3GPP---e.g. including LTE, LTE Advanced (LTE-A) and LTE unlicensed (LTE-U); see Edge par. 0045, 0043, 0033-0034 and Fig. 2). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Edge's arrangement in Boerger's invention to utilize a reference signal to facilitate or support indoor positioning for use in or with mobile communication devices (see Edge par. 0003).
For claims 10 and 20, the combination of Boerger and Simcik does not explicitly disclose The system of claim 9, comprising at least one beacon for communicating with the mobile over the PAN. Edge discloses The system of claim 9, comprising at least one beacon for communicating with the mobile over the PAN (Base station transceiver 108, local transceiver 112, etc. may be of the same or similar type, for example, or may represent different types of devices, such as access points, radio beacons, cellular base stations, femtocells, or the like, depending on an implementation. In some instances local transceiver 112 may comprise, for example, a wireless transmitter or receiver capable of transmitting or receiving wireless signals. In a particular implementation, local transceiver 112 may be capable of communicating with mobile device 102 at a shorter range over wireless communication link 114 than at a range established via base station transceiver 108 over wireless communication link 110. For example, local transceiver 112 may be positioned in an indoor environment and may provide access to a wireless local area network (WLAN, e.g., IEEE Std. 802.11 network, etc.) or wireless personal area network (WPAN, e.g., Bluetooth network, etc.); see Edge par. 0032-0033). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Edge's arrangement in Boerger's invention to utilize a reference signal to facilitate or support indoor positioning for use in or with mobile communication devices (see Edge par. 0003).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boerger, Simcik and Edge, and further in view of Mustonen et al. (US 2018/0319625, hereinafter “Mustonen”).
For claims 9 and 19, the combination of Boerger and Simcik does not explicitly disclose The system of claim 8, wherein the controller communicates with the mobile device over a personal area network (PAN) and the controller communicates with the elevator over a Controller Area Network (CAN). Edge discloses The system of claim 8, wherein the controller communicates with the mobile device over a personal area network (PAN) (local transceiver 112 may be positioned in an indoor environment and may provide access to a wireless local area network (WLAN, e.g., IEEE Std. 802.11 network, etc.) or wireless personal area network (WPAN, e.g., Bluetooth network, etc.); see Edge par. 0033, 0138),  and. The combination of Boerger, Simcik and Edge does not explicitly disclose the controller communicates with the elevator over a Controller Area Network (CAN). Korhonen discloses the controller communicates with the elevator over a Controller Area Network (CAN) (The call panels 11 (11a-11d) that function as the user interfaces of an elevator group are connected to a local network 12, via which the back-end system 15, the group control 10a and the call panels 11 can transmit data to each other. The local network 12 can be any data transfer network whatsoever that is suited to the purpose, e.g. a CAN-bus (Controller Area Network). The devices to be connected to the local network 12 can be arranged to communicate among themselves also in another manner to what is presented in FIG. 1; see Korhonen par. 0021 and Fig. 1). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Mustonen's arrangement in Boerger's invention to achieve a reliable and user-friendly solution for the giving of service requests, to reduce the amount of erroneous or otherwise accidentally given service requests, to improve access control in buildings, a solution in which the user interfaces intended for the normal use of conveyance systems can be utilized (see Korhonen par. 0005-0008). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415